OkliN, Judge,
delivered the following opinion:
In this case a motion was filed by counsel for Gonzalez Padin Company, appearing specially, which motion sought the. setting aside of the service of the subpoena directed to the defendant Columbia Graplioplione Company, upon the ground that such-service was without legal effect. The return of the marshal upon the subpoena recited that “the same was served by delivering a true copy to J. AY. Blanco, of the firm of Gonzalez, Padin Company, local representative of the Columbia Graph-ophone Company, at San Juan, P. B.”
It is admitted that the Columbia Graplioplione Company is a corporation organized under the laws of the state of New York; but it is denied that it is doing business in the Island of Porto Pico ; and it is also denied that the firm of Gonzalez Padin Company is the legal representative of the said Columbia Graplioplione Company.
This court lias heard very able and interesting oral arguments by the counsel for the complainant and also by counsel who appeared specially for the firm of Gonzalez Padin Company. The court also has heard the testimony of the complainant himself, taken at the city of Ponce, and the testimony of AJr. Anselmo 'Lores Gonzalez, the vice president and treasurer of Gonzalez Padin Company, taken at the city of San Juan.
*342There have also been filed in connection with this matter several letters which passed between the complainant, who lives in the city of Ponce, Porto Kico, and the defendant herein Columbia Graphophone Company as well as several letters which passed between the complainant and the said Gonzalez Padin Company. It is conceded that Gonzalez Padin Company wrote to the complainant on December 18, 1920, asking the complainant if he was willing to authorize the Columbia Graph-ophone Company to make records of certain musical compositions, which are the property of the complainant, upon the condition that the Columbia Graphophone Company would pay to the complainant such sum or sums of money as the copyright laws would authorize.
It is unnecessary to recite the contents'of all these various letters. The court is satisfied that Gonzalez Padin Company did become vested with sufficient authority on the part of the Columbia Graphophone Company to empower this court to entertain jurisdiction of this cause. It is clear that in cases involving the copyright laws the courts of the United States have not insisted upon the same degree of strictness in the matter of service which is observed in regal’d to ordinary equity proceedings. This is clearly shown by two cases which are found in Estes v. Belford, 23 Blatchf. 1, 22 Fed. 275, and in Wagner v. Wilson, 225 Fed. 912. In this same connection there is one decision of the United States Supreme Court in point, and I refer to Hills & Co. v. Hoover, 220 U. S. 329, 55 L. ed. 485, 31 Sup. Ct. Rep. 402, Ann. Cas. 1912C, 562.
It is therefore ordered that the motion to quash service heroin be denied, and the defendant is allowed until December 5, 1921, in which to answer the bill.
*343Done and ordered at San Juan, Porto Rico, this 31st day of October, a. d. 1921.